UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 26, 2007 TIER TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-23195 (Commission File Number) 94-3145844 (IRS Employer Identification No.) 10780 Parkridge Blvd., 4th Floor Reston, Virginia (Address of principal executive offices) 20191 (Zip Code) (571) 382-1000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the obligation of the registrant under any of the following provisions: o Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CRF 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On September 26, 2007, Tier Technologies, Inc. ("Tier") and its wholly owned subsidiaries, Official Payments Corporation and EPOS Corporation, entered into a Second Amendment to Amended and Restated Credit and Security Agreement with City National Bank (the “Amendment”), which amended the March 6, 2006 Amended and Restated Credit and Security Agreement with City National Bank, (the “Agreement”).Among other things, the Amendment, extended the termination date of the Agreement until September30, 2008 and reduced Tier’s line of credit under the Agreement from $10.0 million to $7.5million. The foregoing description of the Amendment is not complete and is qualified in its entirety by reference to the Amendment, which is filed as Exhibit 99.1 hereto and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits See the Exhibit Index attached to this Report, which is incorporated herein by reference. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TIER TECHNOLOGIES, INC. By: /s/ David E. Fountain Name: David E. Fountain Title: Chief Financial Officer Date: September 27, 2007 Exhibit Index Exhibit NoDescription 99.1 Second Amendment to Amended and Restated Credit and Security Agreement between Tier Technologies, Inc., Official Payments Corporation, EPOS Corporation and City National Bank dated September 26, 2007.
